Opinioít by
Beavek, J.,
The City Savings Fund & Trust Company, trustee of the estate of Francis Mylin, at the beginning of the administration of its- trust “ took out of the head of the heap ” the sum of $514.52, 5% of the gross amount, as its commissions on the corpus of the estate. Within three years thereafter the trustee, because of its insolvency, surrendered the management of the estate and filed its account. That account showed the corpus of the estate diminished by the sum of 1678.32, somewhat more than the amount appropriated by the trustee at the beginning of the administration of the trust as its commissions.
This deduction was a double wrong. It not only appropriated money for services before they were rendered and fixed the amount at what would ordinarily be regarded as a maximum charge, even in the distribution of an estate, but it thereby reduced the earning capacity of the estate by the amount deducted and appropriated the income of the said amount to its own use.
*506The appellant does not seek to justify either the deduction of commissions in advance, nor the amount deducted, but, ignoring the wrong which was done by such deduction, he attempts to show that, inasmuch as the estate was carefully and judiciously managed in all other respects, the trustee should be paid a reasonable compensation out of the corpus of the estate as well as the commission of 5% deducted from the annual income.
Assuming, for present purposes, that the insolvency of the trustee was not induced by the careless or criminal conduct of its business, and that it was its misfortune rather than its fault which required the appointment of a new trustee, it by no means follows that the trust estate should be visited with the results of such misfortune. It requires no prophet’s ken to foresee that a series of such misfortunes would hopelessly reduce the corpus of the estate, so that-its income Avould utterly fail of the purpose originally intended. This consideration is sufficient ground for the wholesome rule laid down in Bosler’s Estate, 161 Pa. 457, which, as stated in the syllabus, is that: “ In the case of a continuous trust, the trustee, except in extraordinary circumstances or when the instrument by which the trust is created so indicates, cannot diminish the fund, which is to create the income during the life of the trust. For services rendered by Avay of collecting and paying over the income, the compensation is a fit charge upon the increase and is properly deducted from it; but the labor, care and responsibility pertaining to the conservation of the capital itself are properly charged on it, and are to be deducted from it, when the trust expires or the particular trustee’s relation to it ends.”
It is in this case true that the particular trustee’s relation to this estate ended before the filing of its account, but the trust had not expired, nor should the relation of the trustee have ceased, except for causes for which the cestui que trust was in no way responsible, and for which the trustee, whether through fault, folly or misfortune, was responsible. As the court below well said, in the opinion dismissing the exceptions to its adjudication, “ It is not the case of a terminated trust or the ordinary change of trustees, Ijut of a forfeited trusteeship.”
So far, therefore, as the assignments of error relate to the surcharge of the amount deducted from the corpus of the estate *507at the beginning of the trust and the interest thereon, they are not sustained.
The opinion of the adjudicating judge is exhaustive and convincing, and it is not necessary for us to cite the authorities which are so carefully collated therein and in Bosler’s Estate, 161 Pa. supra.
As to the assignments of error relating to the surcharges of $30.00 for counsel fees and $9.85 for register’s and orphans’ court costs, paid op the account, we do not agree with the court below. The trust had continued for more than two years, and the trustee had actually received the trust estate nearly three years before its discharge. The only charge for services of an attorney is that of $30.00 to "William R. Brinton. It is not stated that this is for filing the account. It is a most reasonable charge in any event. As to the fees of the clerk of the orphans’ court, they were, so far as appears either in the account or in the opinion of the adjudicating judge, the ordinary fees for such service. Trustees should ordinarily be encouraged to, rather than discouraged from, filing accounts. The filing of the account was a necessity, both as a matter of information for the cestui que trust as well as a basis for charging the new trustee. The charge was reasonable. It was not excepted to, as we understand it, by any of the parties interested. The sum of $39.85, being the attorney fee and the amount paid the clerk of the orphans’ court, fees for filing the trustee’s account, should be deducted from the amount of the surcharge ; and, when so deducted and the amount of the surcharge diminished to that extent, the decree of the orphans’ court is affirmed.
The costs in this court to be paid by the appellee.